Citation Nr: 0714232	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
knee disability, and if so, whether the reopened claim should 
be granted.

2.  Entitlement to service connection for frostbite of the 
right foot.

3.  Entitlement to a compensable disability rating for right 
knee disability.

4.  Entitlement to a compensable disability rating for 
hemorrhoids.

5.  Entitlement to a compensable disability rating for a skin 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to May 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 2006, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge at the Montgomery, 
Alabama RO.  A transcript of the hearing is of record.

The Board notes that during his December 2006 hearing before 
the Board, the veteran appears to have raised the issues of 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral pes planus, as well as a claim for entitlement to 
service connection for disabilities secondary to his service-
connected right knee disability.  These claims have not been 
addressed by the agency of original jurisdiction (AOJ) are 
therefore referred to the RO for the appropriate action.

The issues of entitlement to service connection for a left 
knee disability (based on de novo review) and frostbite of 
the right foot, as well as entitlement to compensable ratings 
for a right knee disability, hemorrhoids, and a skin 
disability, are all addressed in the remand that follows the 
order section of this decision.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In September 1978, the veteran was notified that the RO, 
by way of an August 1978 decision, denied his claim for 
entitlement to service connection for a left knee disorder 
finding that the left knee problems were congenital and were 
not aggravated in service beyond the normal progression of 
such condition; he did not appeal

2.  Evidence received since the August 1978 RO decision 
includes a medical diagnosis of bilateral knee osteochondroma 
with mild to moderate impairment related to pain, and 
testimony indicating that the condition grew worse during 
service and was aggravated due to his service-connected right 
knee condition; such evidence relates to unestablished facts 
(evidence of inservice aggravation of Osgood-Schlatter's 
disease of the left knee and a claim for secondary service 
connection) necessary to substantiate the claim, and it 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
seeking service connection for a left knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 
C.F.R. § 3.159 (2006).  


Claim to Reopen

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does apply to the veteran's claim to reopen, 
which was received subsequent to that date.

The veteran was denied entitlement to service connection for 
a left knee disability in August 1978 because the RO 
determined that the veteran's Osgood-Schlatter's disease of 
both knees had pre-dated service and the record contained no 
medical evidence of aggravation during active duty service.  
In this regard, the Board notes that the record contained an 
August 1978 VA examination report noting that although the 
veteran reported a history of Osgood-Schlatter's disease 
diagnosed during service, X-rays showed a normal left knee 
and no current diagnosis of Osgood-Schlatter's disease was 
rendered.

The evidence received since August 1978 includes December 
2006 statements made by the veteran during his hearing that 
his left knee condition was aggravated during service by the 
strenuous walking and running he performed as an infantryman.  
It also includes allegations that the left knee condition has 
been aggravated by the veteran's service-connected right knee 
disability.  In addition, the record shows a June 2004 
diagnosis of bilateral osteochondroma with mild to moderate 
impairment related to pain.  This evidence is clearly new and 
material so reopening of the claim is in order. 

As new and material evidence has been received, the claim of 
entitlement to service connection for a left knee disorder 
may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for a left knee disability 
is reopened.  To this extent only the benefit sought on 
appeal is allowed. 


REMAND

With respect to his claims for service connection, the 
veteran contends that during active duty service he incurred 
a frostbite injury to his right foot and that a pre-existing 
left knee disability was aggravated.  Additionally, the 
veteran and his representative have asserted that the 
veteran's left knee condition has been aggravated by his 
service-connected right knee disability.  The RO has not 
addressed this recent contention.  Although the veteran was 
provided a VA examination in June 2004, the Board notes that 
the examination is inadequate as the examiner did not provide 
a medical opinion as to the nature and etiology of the 
veteran's claimed right foot frostbite injury, nor did the 
examiner provide an opinion as to the issue of aggravation of 
the veteran's left knee disability.  The examination is also 
insufficient because the claims folder was not provided to 
the examiner.  A new examination is in order to address both 
matters.

The veteran also contends that his service-connected 
hemorrhoids, right knee disability, and skin disability have 
all grown worse over the years since his last examination.  
Specifically, the veteran has indicated that his hemorrhoids 
result in consistent bleeding, and that his right knee 
disability involves instability and giving way, which has 
caused him to fall.  He also contends that his skin problems 
(reported in the groin, on the head, and on the feet) become 
worse during the summer.  As noted above, the most recent VA 
examination was performed almost 3 years ago in June 2004, 
and was done so without review of the claims file.  A new 
examination is in order to identify the current nature and 
severity of the veteran's service-connected conditions.
 
Additionally, the veteran has stated that he has undergone 
recent treatment at the VA Medical Centers (VAMCs) in Dothan 
and Montgomery, as well private treatment for his right knee 
at Flowers Hospital in Velker.  The Board notes that the 
record only contains VAMC records from Dothan dated February 
2004 to August 2004.  Prior to his VA examinations, complete 
VAMC and private medical records should be obtained and added 
to the record.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession.

2.  With the veteran's assistance, the RO 
or the AMC should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran, including 
complete medical records from the Dothan 
and Montgomery VAMCs, as well as private 
treatment records from the Flowers 
Hospital in Velker.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative, and request that they 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded VA 
examination(s) by physician(s) with 
appropriate expertise to determine the 
nature, etiology, and severity of the 
veteran's disabilities.

The veteran should be properly notified 
of the date, time, and place of the 
examination(s) in writing.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner(s).  

The examiner(s) should provide medical 
opinions supported by complete rational 
addressing each of the following:

(a)  Frostbite.  Whether the veteran 
has a current disability involving a 
right foot frostbite injury and if 
so, whether it is at least as likely 
as not that such disability is 
etiologically related to any aspect 
of service.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as 
not" does not mean "within the 
realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  

(b)  Left knee.  Whether the 
veteran's left knee disability 
clearly and unmistakably existed 
prior to the veteran's period of 
active duty service and clearly and 
unmistakably underwent no permanent 
increase in severity during or as a 
result of this period of service.  
Whether any current left knee 
disability has been aggravated by 
the veteran's service-connected 
right knee disability, and if so, to 
what extent.  

(c)   Right knee.  The nature and 
extent of all impairment from the 
veteran's service-connected right 
knee disability.  All indicated 
studies, including range of motion 
studies in degrees, should be 
performed.  In reporting the results 
of range of motion testing, the 
examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the severity of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity (whether mild, moderate, or 
severe) of any lateral instability 
or subluxation of the knee.  The 
examiner should also determine if 
the knees lock and if so the 
frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability should also 
be described by the examiner.  If 
feasible, the examiner should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   If it is not 
feasible to express additional 
function impairment in terms of 
degrees of loss, the examiner should 
so state.

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

(d)  Hemorrhoids.  The nature and 
extent of any impairment from the 
veteran's service-connected 
hemorrhoids.  The examination should 
include specific findings with 
respect to the frequency of 
recurrence, whether the veteran's 
hemorrhoids are considered large or 
thrombotic, whether they are 
irreducible, whether there is 
excessive redundant tissue, 
persistent bleeding, anal fissures, 
or secondary anemia.

(e)  Skin.  The nature and extent of 
any impairment from the veteran's 
service-connected skin disability.  
The examiner should describe all 
current manifestations of the 
veteran's skin disability, and 
should specifically describe the 
percentage of total skin surfaces 
affected by the condition, as well 
as the percentage of exposed skin 
surfaces affected.  The examiner 
should also state whether the 
condition has required intermittent 
systemic therapy, such as 
corticosteroids or other 
immunosuppressive drugs; PUVA 
(psoralen with long-wave 
ultraviolet-A light), or UVB 
(ultraviolet-B light) treatment; or 
electron beam therapy during the 
past 12-month period, and if so, for 
what portion of that period.

The examiner(s) should also provide 
an opinion concerning the impact of 
the service-connected disabilities 
on the veteran's ability to work.  
The rationale for all opinions 
expressed must also be provided.

4.  Then, following any additional 
development deemed appropriate, the AOJ 
should then readjudicate the claims.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


